Grimke and Bay, J.
who tried the cause, were of opinion, that this was in nature of a single bill, and not a penalty for performance of covenants; and that the jury, therefore, although confined to the sum mentioned in the bond, yet they might give damages for the detention, if they thought it proper and reasonable, to the amount laid in the declaration,
The jury found accordingly for the plaintiff, 170l. but in their verdict did not distinguish between the debt, 150/, and the sum off 20/, as damages for tbe detention,
Trezevant, for the plaintiff,
then moved for leave to amend the verdict from the judge’s notes, as it was obvious that the jury intended the sum of twenty pounds as da» mages for the detention ; and for this purpose, 2 Str. 119 7. 2 Burr. 899. 1. 1 Will. 33. Hen. Black. Rep. 78. and 3 Morg. 104, 105. were all relied on as in point.
A motion, was afterwards made to set this verdict aside, as against law. But

The Court

(present Burke, Wattes, and Bay, Justices)
were clear in opinion, that the jury acted right in finding damages for the detention of this debt to the amount laid in the declaration ; and indeed, if the damages had been laid to a- higher amount, they might have gone as far as would have covered the legal interest due on the debt, But that they ought to have severed and found the da* mages distinct from the debt. Bull. 178. 1 Esp. 306, 307. Say. on Dam. 63. Lord Raym. 773.
This was accordingly done from the notes of Bay, J. who sat at the trial.
Motion to set aside the verdict discharged.